[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Here the appellant, Paul Reeder (Reeder) appeals from the Commissioner's decision to penalize him for filing a false claim for two weeks credit against a penalty previously assessed against him for previously filing false claims for unemployment compensation. To seek such a credit Reeder indicated he was not employed or earning wages for the two weeks.
After reviewing the exhibits in the record, hearing the parties,1 considering the parties' briefs, the court is unable to conclude the Commissioner acted unreasonably, arbitrarily or illegally in assessing the further penalty Fellin v.Administrator, 196 Conn. 440.
Accordingly, the appeal is dismissed.
MCDONALD, J.